PATTERSON, Chief Justice,
for the Court:
This is a workmen’s compensation case which is affirmed under the authority of Georgia-Pacific Corporation v. Charles L. McLaurin, 370 So.2d 1359 (1979).
However, the reversal on appeal to the circuit court was on the basis that the testimony of a medical doctor was erroneously permitted into evidence because it was “hearsay.” Had the same testimony been given by the doctor in person, it would have been competent, leaving the probability the case would have been affirmed by the circuit judge on appeal, thereby entitling the claimant to compensation. In our opinion the claimant is entitled to his day in court to develop his claim through competent testimony.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED TO THE WORKMEN’S COMPENSATION COMMISSION FOR REINSTATEMENT OF CLAIM AND HEARING.
SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE, BOWLING and COFER, JJ., concur.